Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the analysis provided in the Remarks dated 07/26/2021 and amended claims associated therewith, and concurrently finds the claims to be eligible under §103.  
Per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia receiving, by one or more servers of a payment processing service (PPS) and from merchant devices of a plurality of merchants, transaction data corresponding to transactions of the plurality of merchants; receiving, by the one or more servers, information regarding an item to be associated with an inventory of a merchant of the plurality of merchants; using the transaction data, processing, by the one or more servers, payments for the transactions, wherein processing a payment associated with a transaction conducted with a payment instrument includes sending, by the PPS and to a computing device of at least one of card payment network or a financial institution, a request for authorization to use the payment instrument in the transaction; using the transaction data, determining, by the one or more servers, that the merchant is substantially similar to another merchant of the plurality of merchants; responsive at least in part to determining that the merchant is substantially similar to the other merchant, determining, by the one or more servers and based at least in part on a subset of the transaction data that is associated with transactions of the other merchant and the information regarding the item, a recommended price for the item, wherein the recommended price comprises a price charged by the other merchant for a same or similar item; and causing presentation, by the one or more servers and on a merchant device of the merchant, of the recommended price.  The closest prior art of record is Sundararajan in Office Action dated 06/15/2021 wherein Sundararajan ¶0106 teaches a system for modeling an electronic market based on the online reputation of sellers.  However, Sundararajan alone or in combination with the prior art of record Mueller does not teach the above limitations.   
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/KURTIS GILLS/Primary Examiner, Art Unit 3623